Name: Council Decision 2014/119/CFSP of 5Ã March 2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine
 Type: Decision
 Subject Matter: international affairs;  rights and freedoms;  social affairs;  Europe
 Date Published: 2014-03-06

 6.3.2014 EN Official Journal of the European Union L 66/26 COUNCIL DECISION 2014/119/CFSP of 5 March 2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 20 February 2014, the Council condemned in the strongest terms all use of violence in Ukraine. It called for an immediate end to the violence in Ukraine, and full respect for human rights and fundamental freedoms. It called upon the Ukrainian Government to exercise maximum restraint and opposition leaders to distance themselves from those who resort to radical action, including violence. (2) On 3 March 2014, the Council agreed to focus restrictive measures on the freezing and recovery of assets of persons identified as responsible for the misappropriation of Ukrainian State funds and persons responsible for human rights violations, with a view to consolidating and supporting the rule of law and respect for human rights in Ukraine. (3) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 1. All funds and economic resources belonging to, owned, held or controlled by persons having been identified as responsible for the misappropriation of Ukrainian State funds and persons responsible for human rights violations in Ukraine, and natural or legal persons, entities or bodies associated with them, as listed in the Annex, shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of natural or legal persons, entities or bodies listed in the Annex. 3. The competent authority of a Member State may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as it deems appropriate, after having determined that the funds or economic resources concerned are: (a) necessary to satisfy the basic needs of the natural persons listed in the Annex and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees and the reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for the payment of fees or service charges for the routine holding or maintenance of frozen funds or economic resources; or (d) necessary for extraordinary expenses, provided that the competent authority has notified the competent authorities of the other Member States and the Commission of the grounds on which it considers that a specific authorisation should be granted, at least two weeks prior to the authorisation. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under this paragraph. 4. By way of derogation from paragraph 1, the competent authorities of a Member State may authorise the release of certain frozen funds or economic resources, provided that the following conditions are met: (a) the funds or economic resources are the subject of an arbitral decision rendered prior to the date on which the natural or legal person, entity or body referred to in paragraph 1 was listed in the Annex, or of a judicial or administrative decision rendered in the Union, or a judicial decision enforceable in the Member State concerned, prior to or after that date; (b) the funds or economic resources will be used exclusively to satisfy claims secured by such a decision or recognised as valid in such a decision, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the decision is not for the benefit of a natural or legal person, entity or body listed in the Annex; and (d) recognition of the decision is not contrary to public policy in the Member State concerned. The Member State concerned shall inform the other Member States and the Commission of any authorisations granted under this paragraph. 5. Paragraph 1 shall not prevent a listed natural or legal person, entity or body from making a payment due under a contract entered into prior to the date on which such person, entity or body was listed in the Annex, provided that the Member State concerned has determined that the payment is not, directly or indirectly, received by a person, entity or body referred to in paragraph 1. 6. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; (b) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to the measures provided for in paragraphs 1 and 2; or (c) payments due under judicial, administrative or arbitral decisions rendered in the Union or enforceable in the Member State concerned, provided that any such interest, other earnings and payments remain subject to the measures provided for in paragraph 1. Article 2 1. The Council, acting upon a proposal by a Member State or the High Representative of the Union for Foreign Affairs and Security Policy, shall decide to establish and amend the list in the Annex. 2. The Council shall communicate the decision referred to in paragraph 1, including the grounds for the listing, to the natural or legal person, entity or body concerned, either directly, if the address is known, or through the publication of a notice, providing such person, entity or body with an opportunity to present observations. 3. Where observations are submitted, or where substantial new evidence is presented, the Council shall review the decision referred to in paragraph 1 and inform the person, entity or body concerned accordingly. Article 3 1. The Annex shall include the grounds for listing the natural and legal persons, entities and bodies referred to in Article 1(1). 2. The Annex shall also contain, where available, the information necessary to identify the natural and legal persons, entities or bodies concerned. With regard to natural persons, such information may include names, including aliases, date and place of birth, nationality, passport and identity card numbers, gender, address if known, and function or profession. With regard to legal persons, entities and bodies, such information may include names, place and date of registration, registration number and place of business. Article 4 In order to maximise the impact of the measures referred to in Article 1(1) and (2), the Union shall encourage third States to adopt restrictive measures similar to those provided for in this Decision. Article 5 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. This Decision shall apply until 6 March 2015. This Decision shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met. Done at Brussels, 5 March 2014. For the Council The President D. KOURKOULAS ANNEX List of persons, entities and bodies referred to in Article 1 Name Identifying information Statement of reasons Date of listing 1. Viktor Fedorovych Yanukovych born on 9 July 1950, former President of Ukraine Person subject to criminal proceedings in Ukraine to investigate crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 2. Vitalii Yuriyovych Zakharchenko born on 20 January 1963, former Minister of Internal Affairs Person subject to criminal proceedings in Ukraine to investigate crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 3. Viktor Pavlovych Pshonka born on 6 February 1954, former Prosecutor General of Ukraine Person subject to criminal proceedings in Ukraine to investigate crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 4. Oleksandr Hryhorovych Yakymenko born on 22 December 1964, former Head of Security Service of Ukraine Person subject to criminal proceedings in Ukraine to investigate crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 5. Andriy Volodymyrovych Portnov born on 27 October 1973, former Adviser to the President of Ukraine Person subject to criminal proceedings in Ukraine to investigate crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 6. Olena Leonidivna Lukash born on 12 November 1976, former Minister of Justice Person subject to criminal proceedings in Ukraine to investigate crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 7. Andrii Petrovych Kliuiev born on 12 August 1964, former Head of Administration of President of Ukraine Person subject to criminal proceedings in Ukraine to investigate crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 8. Viktor Ivanovych Ratushniak born on 16 October 1959, former Deputy Minister of Internal Affairs Person subject to criminal proceedings in Ukraine to investigate crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 9. Oleksandr Viktorovych Yanukovych born on 1 July 1973, son of former President, businessman Person subject to investigation in Ukraine for involvement in crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 10. Viktor Viktorovych Yanukovych born on 16 July 1981, son of former President, Member of the Verkhovna Rada of Ukraine Person subject to investigation in Ukraine for involvement in crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 11. Artem Viktorovych Pshonka born on 19 March 1976, son of former Prosecutor General, Deputy Head of the faction of Party of Regions in the Verkhovna Rada of Ukraine Person subject to investigation in Ukraine for involvement in crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 12. Serhii Petrovych Kliuiev born on 12 August 1969, businessman, brother of Mr. Andrii K1iuiev Person subject to investigation in Ukraine for involvement in crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 13. Mykola Yanovych Azarov born on 17 December 1947, Prime Minister of Ukraine until January 2014 Person subject to investigation in Ukraine for involvement in crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 14. Oleksii Mykolayovych Azarov son of former Prime Minister Azarov Person subject to investigation in Ukraine for involvement in crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 15. Serhiy Vitaliyovych Kurchenko born on 21 September 1985, businessman Person subject to investigation in Ukraine for involvement in crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 16. Dmytro Volodymyrovych Tabachnyk born on 28 November 1963, former Minister of Education and Science Person subject to investigation in Ukraine for involvement in crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 17. Raisa Vasylivna Bohatyriova born on 6 January 1953, former Minister of Health Person subject to investigation in Ukraine for involvement in crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014 18. Ihor Oleksandrovych Kalinin born on 28 December 1959, former Adviser to the President of Ukraine Person subject to investigation in Ukraine for involvement in crimes in connection with the embezzlement of Ukrainian State funds and their illegal transfer outside Ukraine. 6.3.2014